PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re of
Patent No. 10,917,263
Issue Date: February 09, 2021
Application No. 16/248,783
Filed: January 16, 2019
Attorney Docket No. MDS 0013
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:




This is a decision on the request for refund filed September 05, 2020.  

The request for refund is GRANTED.

Applicant requests a refund of $1,000.00, for a petition fee submitted September 04, 2020 for Petition for the Delayed Submission of Priority.

A review of the Office's records shows that a petition fee of $1,000.00 was submitted on September 4, 2020, but no petition was filed with the fee. As a result, because no petition was filed, the fee is not due.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, as no fee was due a total of $1,000.00, has been refunded to applicant’s credit card account.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231. 



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions